McMILLIAN, Circuit Judge,
specially concurring.
I concur in the decision to reverse the judgment and to remand the case to the district court for further proceedings. Although I agree that the instruction as given set forth an incorrect standard of liability, I do so for different reasons than my colleagues. In addition, I do not wholly agree with certain aspects of the discussion about actual injury and damages.
The district court instructed the jury that it could find an eighth amendment violation if it found that Douglas applied force “in*701tentionally for the very purpose of causing harm and not ... in a good faith effort to maintain and restore discipline.” The district court further instructed the jury that, in making this determination, it could consider
the need for the application of force, the relationship between the need and the amount of force used, the extent of the injury inflicted, the extent of the threat to safety of staff and inmates, as reasonably perceived by them, and any efforts made to temper the severity of a forceful response.
On appeal Douglas argued that the first part of the instruction as given set forth a standard of liability that was too low. He argued the jury should have been required to find that force was applied “maliciously and sadistically for the very purpose of causing harm.” This is, of course, the language used by Judge Friendly in Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973), and adopted by the Supreme Court in Whitley v. Albers, 475 U.S. 312, 320-21, 106 S.Ct. 1078, 1084-85, 89 L.Ed.2d 251 (1986) (Whitley).
The majority opinion holds that the instruction as given was flawed for two reasons: the instruction erroneously permitted the jury to find an eighth amendment violation (1) if force was not applied in a good faith effort to maintain and restore discipline, at 699, and (2) without finding that Cowans had “suffered any pain, misery, anguish or similar harm.” Maj. op. at 700.
STANDARD OF LIABILITY
I agree that the instruction as given incorrectly stated the applicable standard of liability, but not for the reasons set forth in the majority opinion.
In Whitley the Supreme Court held that [wjhere a prison security measure is undertaken to resolve a disturbance ... that indisputably poses significant risks to the safety of inmates and prison staff, ... the question whether the measure taken inflicted unnecessary and wanton pain and suffering [and thus constitutes cruel and unusual punishment in violation of the eighth amendment] ultimately turns on “whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm.”
Id. at 320-21, 106 S.Ct. at 1084-85, citing Johnson v. Glick, 481 F.2d at 1033. Even though Whitley involved the use of force in an extreme situation, that is, a prison riot in which inmates were outside their cells and were holding a prison officer hostage, the Whitley standard has been extended to “routine” incidents involving the use of force to maintain or restore prison security and discipline. See, e.g., Ort v. White, 813 F.2d 318, 323-25 (11th Cir.1987) (citing cases). Accordingly, I will assume for purposes of analysis that this incident involved a “prison disturbance” and that Douglas’s conduct constituted “a prison security measure.” Given the undisputed fact that at the time of the alleged incident Cowans was locked inside his cell and was not throwing anything through the open food service slot door or attempting to crawl out the door, it seems to me that this is a very generous characterization of the incident that necessarily favors Douglas.
Comparing the Whitley standard with the instruction as given, it is apparent that the instruction incorrectly defined the standard of liability. What is missing from the instruction is the requirement of the unnecessary and wanton infliction of pain. It is the unnecessary and wanton infliction of pain that constitutes cruel and unusual punishment in violation of the eighth amendment. See Whitley, 475 U.S. at 319, 106 S.Ct. at 1084; Ingraham v. Wright, 430 U.S. 651, 670, 97 S.Ct. 1401, 1412, 51 L.Ed.2d 711 (1977); Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976); cf. Rhodes v. Chapman, 452 U.S. 337, 346, 101 S.Ct. 2392, 2399, 69 L.Ed. 2d 59 (1981) (infliction of pain totally without penological justification). The instruction should have either incorporated the words “unnecessary and wanton” in its definition or, preferably, substituted the “maliciously and sadistically for the very purpose of causing harm” language from Whitley.
*702Before Whitley was decided, I would have held that the instruction as given was incorrect for another reason: use of the term “intentionally.” Prior Supreme Court cases had established that the intent to inflict unnecessary pain was not required to prove an eighth amendment violation. E.g., Estelle v. Gamble, 429 U.S. at 104, 97 S.Ct. at 291. However, Whitley modified that standard and, at least in the context of prison security and disciplinary measures, the intent to inflict unnecessary pain is now required. See Whitley, 475 U.S. at 329, 106 S.Ct. at 1089 (Marshall, J., dissenting). In my view, force applied “intentionally for the very purpose of causing unnecessary and wanton pain” is equivalent to force applied “maliciously and sadistically for the very purpose of causing harm.”
FORCE NOT APPLIED IN GOOD FAITH
I do not agree with the majority opinion that the instruction as given incorrectly permitted the jury to find an eighth amendment violation if it found that force was not used in a good faith effort to restore or maintain discipline. Unlike the majority opinion, I would hold that the use of force in bad faith can in and of itself constitute cruel and unusual punishment in violation of the eighth amendment. Judicial deference to the discretion of prison administrators in the handling of matters of prison security “does not insulate from review actions taken in bad faith and for no legitimate purpose.” Whitley, 475 U.S. at 322, 106 S.Ct. at 1086; cf. Ort v. White, 813 F.2d at 323 (hypothesizing that shooting inmate after dangerous situation had subsided would constitute cruel and unusual punishment). In my view, the reference to lack of good faith in the instruction as given is in the nature of a converse instruction. When recast in the terms used in Whitley, the instruction as given correctly states that force applied in good faith to maintain or restore discipline is the opposite of force applied maliciously and sadistically for the very purpose of causing harm and correctly set forth the factors the jury was to consider in assessing the use of force.
ACTUAL INJURY
Next, I do not agree that the instruction as given incorrectly permitted the jury to find in Cowans’s favor “without finding that he had suffered any pain, misery, anguish or similar harm.” Maj. op. at 700. The instruction as given expressly directed the jury to consider “the extent of the injury inflicted.” This is one of the factors to be considered in determining whether the force used was “applied in a good faith effort to restore or maintain discipline or maliciously and sadistically for the very purpose of causing harm.” Johnson v. Glick, 481 F.2d at 1033.
In my view, our disagreement is in part a dispute about whether actual injury is an essential element of a constitutional violation. I do not think it is. “[T]he violation of a constitutional right, in proper cases, may itself constitute a compensable injury.” Memphis Community School District v. Stachura, 477 U.S. 299, 313, 106 S.Ct. 2537, 2546, 91 L.Ed.2d 249 (1986) (Stachura) (Marshall, J., concurring in the judgment); see, e.g., Parrish v. Johnson, 800 F.2d 600, 609-10 (6th Cir.1986). As discussed below, however, actual injury or loss is essential to recovery of more than nominal damages.
In any event, this disagreement is irrelevant to the present case because of the specific nature of the alleged eighth amendment violation. “[Ijnjuries occurring in an Eighth Amendment context are not likely to be of an evanescent nature. The establishing of cruel and unusual punishment will often require the showing of physical abuse from which injuries and concomitant damages will normally be easy to prove.” Parrish v. Johnson, 800 F.2d at 609. Here, Cowans presented evidence of not only actual physical injury but pain and suffering as well. He testified that Douglas slammed the food service slot door on his hand and that, as a result, his hand was painful, swollen, and bruised, and that he later required medical attention.
It may be that on remand the jury will decide not to credit all or part of Cowans’s version of the incident. The jury may de*703cide that nothing at all happened. In that case, Douglas would prevail.
Alternatively, the jury could decide that the incident did occur but not believe Cow-ans’s claims about the severity of his injury or pain. As noted by the majority opinion, supra, at 700, the extent of the injury inflicted is one of the factors to be considered in evaluating the constitutionality of Douglas’s conduct. Whitley, 475 U.S. at 321, 106 S.Ct. at 1085; Ort v. White, 813 F.2d at 323; Johnson v. Glick, 481 F.2d at 1033. Also relevant are factors such as the need for the application of force, the relationship between the need for and the amount of force applied, “the extent of the threat to the safety of staff and inmates, as reasonably perceived by the responsible officials on the basis of facts known to them, and any efforts made to temper the severity of a forceful response.” Whitley, 475 U.S. at 321, 106 S.Ct. at 1085. “From such considerations inferences may be drawn as to whether the use of force could plausibly have been thought necessary, or instead evinced such wantonness with respect to the unjustified infliction of harm as is tantamount to a knowing willingness that it occur.” Id.
The jury could find that Douglas closed the food service slot door on Cowans’s hand but caused only slight pain, that is, a degree of pain that, under the circumstances, would not be consistent with malicious or sadistic conduct. The maintenance of security and discipline in prisons will often require that prisoners be subjected to physical contact and emotional stress. Even the use of significant physical force has been held not to constitute cruel and unusual punishment in certain high-risk or emergency situations. See Ort v. White, 813 F.2d at 324 (reviewing cases involving use of physical force); compare Whitley, 475 U.S. at 322-26, 106 S.Ct. at 1086-87 (shooting prisoner during prison riot held not cruel and unusual punishment), with id. at 330-34 (Marshall, J., dissenting) (questioning majority opinion’s assessment of level of disturbance existing at time of shooting). Conversely, depending upon the surrounding circumstances, even actions involving no actual physical contact could constitute unconstitutional conduct, particularly in the absence of any legitimate, penological justification. See Parrish v. Johnson, 800 F.2d at 605 (abusive conduct included leaving paraplegic prisoner unattended, waving knife at prisoner, extorting snack food items, taunting, and failing to report need for medical care).
However, if the jury finds that the incident did occur and that Douglas did not act in good faith to maintain or restore discipline and instead acted maliciously or sadistically for the very purpose of causing harm, then Cowans would prevail, even though the extent of injury or pain inflicted was relatively minor.
NOMINAL DAMAGES
Once a constitutional violation is established, the extent of the injury inflicted would also be relevant to the jury’s assessment of substantial compensatory damages. The Supreme Court in Carey v. Piphus, 435 U.S. 247, 255, 98 S.Ct. 1042, 1048, 55 L.Ed.2d 252 (1978), held that civil rights plaintiffs could recover substantial compensatory damages only for actual injury caused by the defendant’s violation. See also Stachura, 477 U.S. at 306, 106 S.Ct. at 2542. In the present case the jury may decide that Cowans failed to establish injury or pain, although that should not ordinarily be much of a problem in an eighth amendment excessive force case. Compare Hobson v. Wilson, 237 U.S.App.D.C. 219, 737 F.2d 1, 61-62 (1984) (damages for prohibiting demonstrations in violation of first amendment), cert. denied, 470 U.S. 1084, 105 S.Ct. 1843, 85 L.Ed.2d 142 (1985). Or the jury may decide that there was insufficient proof of the amount necessary to compensate Cowans for his injury and pain and suffering. However, these kinds of findings would affect only whether Cow-ans can recover more than only nominal damages and, if so, the amount of substantial compensatory damages.
Accordingly, I agree with the majority opinion that if the jury finds an eighth amendment violation, the jury must award Cowans at least nominal damages. Maj. op. at 700. I also agree with the majority opin*704ion that in this case an award of nominal damages would indicate that Cowans could not prove the monetary value of his injury and pain and suffering with sufficient certainty to entitle him to recover an award of substantial compensatory damages. Id.; see, e.g., Lancaster v. Rodriguez, 701 F.2d 864, 866 (10th Cir.) (per curiam) (nominal damages awarded for eighth amendment violation where no proof of actual injury), cert. denied, 462 U.S. 1156, 103 S.Ct. 3121, 77 L.Ed.2d 1373 (1983); see generally Restatement (Second) of Torts § 907 comment c (1979).
In other cases, however, an award of nominal damages would in itself serve both to recognize and vindicate “the importance to organized society that those [constitutional] rights be scrupulously observed.” Carey v. Piphus, 435 U.S. at 266, 98 S.Ct. at 1053. This is, of course, particularly true in procedural due process cases like Carey v. Piphus in which the plaintiffs did not suffer any actual injury or loss other than the deprivation of procedural due process. In most cases, however, a plaintiff will sustain injury or loss as a result of the constitutional violation and must be fully compensated for that injury or loss. For example, the public employee discharged without prior notice and an opportunity to be heard may suffer, in addition to deprivation of procedural due process, lost wages. What is important is that the award of damages must be “proportional to the actual loss sustained.” Stachura, 477 U.S. at 315, 106 S.Ct. at 2547 (Marshall, J., concurring in the judgment). The plaintiff who cannot prove actual injury or loss, or reasonably quantify the value of the actual injury or loss, caused by the unconstitutional conduct is limited to recovery of nominal damages.
In sum, because I agree that the instruction as given incorrectly stated the applicable standard of liability, I concur in the decision to reverse the judgment and to remand the case for further proceedings.